DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-27 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/26/2021 has been entered.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered.
Applicant argues (pp 10-15) that none of the prior art of record read on the amendments to the claims.  In response to the argument, Examiner respectfully agrees.  However, as shown below, the specification does not support the amendments to the claims (See 112a rejection below).  Although the specification does not support the claimed amendments, an updated search was conducted and no prior art was found to read on the amendments to the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

112a Written Description:
Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 features the following limitations:

and wherein the unique device identifier is transmittable from one of the pool or spa slave devices to the master controller as a plurality of data packet fields, said plurality of data packet fields comprising a data packet field and another data packet field, said data packet field being a pool or spa device type identifier which uniquely identifies a type of pool or spa device, and said another data packet field identifying one of the pool or spa slave devices from another of the pool or spa slave devices of said type.

Claim 10 features the following limitations:

the unique device identifier being transmittable from one of the pool or spa devices to the processing device as a plurality of data packet fields, said plurality of data packet said another data packet field identifying one of the pool or spa devices from another of the pool or spa devices of said type;

Claim 16 features the following limitations:

the unique device identifier being transmittable from one of the pool or spa devices as a plurality of data packet fields, said plurality of data packet fields comprising a data packet field and another data packet field, said data packet field being a pool or spa device type identifier which uniquely identifies a type of pool or spa device, and said another data packet field identifying one of the pool or spa devices from another of the pool or spa devices of said type;

The applicant’s disclosure is clear that the response message contains multiple data fields which may contain a unique device identifier contained in the discovery data (See Applicant’s remarks/arguments pp 10-11).  In Fig 8 (see page 11, line 15-22) the response message includes multiple fields, UA bytes 1-5, which are discovery data, where each response message only contains information about the device sending the response.   In Fig 10 (see page 12, ln 8-14) the controller sends out a discovery message that includes a requested device type, where a response message is only sent from the devices that match this requested device type.  This shows that each response message only contains information about the sending (responding) device.   
The current claims do not cover what is disclosed because the claimed response packet has one data field which contains a device type identifier and another data field which contains another device type identifier.  As explained above, this amendment is not supported in Applicant’s disclosure.  Figures 8-10 show the multiple data fields in each response packet 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        
/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442